Wallach, J.,
dissents in a memorandum as follows: Summary judgment was properly granted the drawee bank, Chase Manhattan Bank, since the proceeds of the ten checks in question actually reached the person intended by the drawer, William Esty Co., Inc., to receive them. That person was Esty itself, which named itself as the payee on the checks and received the proceeds through Ms. D’Agostino, its petty cash clerk, whose authority to deposit and receive cash for the checks had been expressly communicated to the depositary bank, third party defendant Irving Trust Company. Basic principles of agency law instruct that receipt of the proceeds by Ms. D’Agostino constituted receipt by Esty itself; therefore, Chase, as drawee bank, cannot be held responsible for her defalcations despite its failure to adhere to proper banking practices in paying checks that lacked Esty’s necessary indorsement (Policy Funding Corp. v Kings County Lafayette Trust Co., 40 AD2d 525, 526 ["So long as (the payee’s agent) had at least apparent authority to receive the checks, any wrongdoing by it with the checks was at the risk of (the payee), the party which clothed it with the authority to receive the checks”], affd on opn of App Div 33 NY2d 776; see also, Gotham-Vladimir Adv. v First Natl. City Bank, 27 AD2d 190; Malcom C. McIsaac, M.D., P. C. v Bank of N. Y, 74 AD2d 717). By issuing checks to its own order drawn on Chase but cashed by Irving, Esty was simply transferring funds from its account with Chase to its account with Irving, a bank deposit and collection transaction which, from the point of view of Chase and Irving, was completed without hitch. That D’Agostino should have then taken for herself a portion of the cash she had in hand, instead of placing it where it belonged in Esty’s petty cash box, is only to point up that the cash would have been available for D’Agostino to steal even if the checks had borne Esty’s indorsement. As IAS aptly put it in deciding a motion by plaintiff for reargument: "It is as if the petty cash clerk took the money from the till.” Smith Barney, Harris Upham & Co. v Citibank (162 AD2d 108), recently decided by this court and heavily relied on by plaintiff in *426urging a reversal, is distinguishable. There the checks were indorsed by and deposited into accounts of "third-parties”, so that the proceeds thereof never reached the persons named by the drawer as the payees.